                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAYMOND EDWARD WONG,                               Case No. 19-cv-08318-JST
                                                          Petitioner,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                   v.
                                   9

                                  10     RALPH DIAZ,
                                                          Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Raymond Edward Wong, an inmate at San Quentin State Prison, filed this action

                                  14   seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. His petition is now

                                  15   before the Court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing

                                  16   Section 2254 Cases in the United States District Courts.

                                  17          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  20   A district court shall “award the writ or issue an order directing the respondent to show cause why

                                  21   the writ should not be granted, unless it appears from the application that the applicant or person

                                  22   detained is not entitled thereto.” 28 U.S.C. § 2243. “Summary dismissal is appropriate only

                                  23   where the allegations in the petition are vague or conclusory or palpably incredible, or patently

                                  24   frivolous or false.” Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (internal quotation

                                  25   marks, alteration marks, and citations omitted).

                                  26          None of the claims raised in the petition warrants summary dismissal. Accordingly, it is

                                  27   hereby ordered that:

                                  28          1.        In accordance with Habeas Rule 2(a) and Rule 25(d)(1) of the Federal Rules of
                                   1   Civil Procedure, the Clerk of the Court is directed to substitute Warden Ronald Davis as

                                   2   Respondent because he is Petitioner’s current custodian.

                                   3           2.      The Clerk shall mail a copy of this order and the petition with all attachments to

                                   4   Respondent Ronald Davis and Respondent’s attorney, the Attorney General of the State of

                                   5   California. The Clerk shall also serve a copy of this order on Petitioner.

                                   6           3.      Respondent shall file with the Court and serve on Petitioner, within 91 days of the

                                   7   date of this order, an answer conforming in all respects to Rule 5 of the Rules Governing Section

                                   8   2254 Cases, showing cause why a writ of habeas corpus should not be granted. Respondent shall

                                   9   file with the answer and serve on Petitioner a copy of all portions of the state trial record that have

                                  10   been transcribed previously and that are relevant to a determination of the issues presented by the

                                  11   petition.

                                  12           4.      If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
Northern District of California
 United States District Court




                                  13   the Court and serving it on Respondent within 35 days of the date the answer is filed.

                                  14           5.      Respondent may file with the Court and serve on Petitioner, within 91 days of the

                                  15   date of this order, a motion to dismiss on procedural grounds in lieu of an answer, as set forth in

                                  16   the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases. If

                                  17   Respondent files such a motion, Petitioner shall file with the Court and serve on Respondent an

                                  18   opposition or statement of non-opposition within 28 days of the date the motion is filed, and

                                  19   Respondent shall file with the Court and serve on Petitioner a reply within 14 days of the date any

                                  20   opposition is filed.

                                  21           6.      Upon a showing of good cause, requests for reasonable extensions of time will be

                                  22   granted provided they are filed on or before the deadline they seek to extend.

                                  23           IT IS SO ORDERED.

                                  24   Dated: January 27, 2020
                                                                                         ______________________________________
                                  25
                                                                                                       JON S. TIGAR
                                  26                                                             United States District Judge

                                  27
                                  28
                                                                                          2
